Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2-4, 6-8, 10-13 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ganev et al. US publication no.: US 2007/0046266 in view of Hoffman et al. US patent no.: 4,093,869

Regarding claim 1, Ganev et al. teach, a rotating field machine, the rotating field machine comprising: a stator (stator 20, figure 2); a rotor (rotor 12, figure 2), the rotor being mounted for rotation with respect to the stator, wherein the stator comprises: a first winding (excitation winding 24, figure 6), the first winding being an excitation winding configured to receive an excitation current (see paragraph 28); and a second winding (main winding 26, figure 6), wherein the second winding is a power winding configured to accommodate power flow through the rotating field machine (see figure 6 and paragraph 34, where the main winding is connected to the load).
Ganev et al. teach is silent on specifically teaching, the rotating field machine of claim 1, wherein the excitation winding is associated with a d-axis current and the power winding is associated with a q-axis current for the rotating field machine.
Hoffman et al. teach: wherein the excitation winding is associated with a d-axis current (col.4, lines 33- col.54, where coils 57 are d-axis and 62 are q-axis) and the power winding is associated with a q-axis current for the rotating field machine
In view of Hoffman et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hoffman et al.; wherein the excitation winding is associated with a d-axis current and the power winding is associated with a q-axis current for the rotating field machine, for the purpose of improving the control of the system. 
Examiner notes* the subject matter of the excitation winding being associated with the d-axis and the power winding associated with the q-axis current is also disclosed in Toshiyuki et al. JP 2016167903 (see abstract).
Regarding claims 2, 11 and 13, Ganev et al. teach, the rotating field machine of claim 1, wherein the excitation winding and the power winding are located in the stator such that the excitation winding and power winding are in electrical quadrature with respect to one another (see figures 2 and 6, where the windings are located in the stator).
Regarding claim 4, Ganev et al. teach, the rotating field machine of claim 1, wherein during a starting mode both the excitation winding and the power winding are coupled to one or more power converters (see figure 4 and paragraph 28-29).
Regarding claim 6, Ganev et al. teach, the rotating field machine of claim 4, wherein during a generating mode, the power winding is coupled to a variable frequency constant voltage bus (See paragraph 23-24, where variable frequency and constant voltage is disclosed for the operation of the motor).
Regarding claim 7, Ganev et al. teach, the rotating field machine of claim 5, wherein a control device is configured to control the power converter to manage excitation current flowing in the excitation winding to control a generated power in the power winding (see figures 3 and 6 and paragraph 27).
Regarding claims 8 and 12,  A control system for operating a rotating field machine, the field machine comprising a stator (stator 20, figure 2) and a rotor (rotor 12, figure 2), the rotor being mounted for rotation with respect to the stator, the stator comprising an excitation winding (excitation winding 24, figure 6) configured to receive an excitation current and a power winding (main winding 26, figure 6) configured to accommodate power flow in the rotating field machine, the control system configured to perform operations, the operations comprising: determining to operate the rotating field machine in a starting mode (see figure 10, where the starting mode is determined when a torque is provided to the generator); wherein during the starting mode, the operations comprise: energizing the excitation winding and the power winding with one or more power converters (as explained in step 112 and paragraph 37, that torque is provided to the excitation winding); and operating the one or more power converters to start the rotating field machine; determining to operate the rotating field machine in a generating mode (as known from abstract and paragraph 36 that the system is a power generator); wherein during the generating mode, the operations comprise: decoupling the power winding from the one or more power converters; and operating the one or more power converters to manage excitation current flowing in the excitation winding to control a generated power in the power winding (see claim 1 and figures 10-11, where the it can be seen that the power is managed and controlled to provide current to the load).
Regarding claims 10 and 15, Ganev et al. teach, the control system of claim 8, wherein during the generating mode, the operations comprise coupling the power winding to an AC bus (see figure 4).
Claim 5, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganev et al. US publication no.: US 2007/0046266 in view of Hoffman et al. US patent no.: 4,093,869 and further in view of Glennon et al. US Patent no.: 4,772 802.
Regarding claims 5, 9 and 14, Ganev et al. is silent on specifically teaching, the rotating field machine of claim 4, wherein the power winding is coupled to a DC bus via a bridge rectifier.
Glennon et al. teach: wherein the power winding is coupled to a DC bus via a bridge rectifier (see col.4, lines 55-65, where the winding is connected to the DC bus via a rectifier).
In view of Glennon et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hoffman et al.; wherein the power winding is coupled to a DC bus via a bridge rectifier, for the purpose of improving the control of the system. 

Response to Arguments
Applicant's arguments filed 5/09/2022 have been fully considered but they are not persuasive:
Applicants argue that the subject matter that the excitation winding being connected d-axis and the power winding being connected to q-axis isn’t taught by the cited references. Applicants argue that Hoffman teaches a system related to field-oriented control whereas the applicants are describing a claim related to two stationary axes rotated 90 degrees apart. 
Examiner points out that nowhere in the claim the details of the above is recited and the claim merely recites that the excitation winding is connected to the d-axis and the power winding connected to the q-axis. Furthermore, the subject matter of the excitation winding being associated with the d-axis and the power winding associated with the q-axis current is also disclosed in Toshiyuki et al. JP 2016167903 (see abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846